DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 07/22/2019.
Status of Application
In response to Office action mailed 08/20/2020 (“08-20-20 OA”), Applicants amended claims 1, 11 and 18, and canceled claims 21-37 in the response filed 11/19/2020 (“11/19/2019 Remarks”).   
Claim(s) 1-20 are pending examination.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
11/19/2019, have been fully considered but they are not persuasive. As shown in the current rejection of claim 1 below, Wang teaches “a test pad 156 arranged on an upper surface of the scribe lane (see Fig. 7)” and that “the fillet is arranged on opposite side surfaces of the test pad (see annotated Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub 2006/0012012; hereinafter Wang).


    PNG
    media_image1.png
    426
    430
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    512
    824
    media_image2.png
    Greyscale

Regarding claim 1, refer to Fig. 1 through Fig. 8 (notably the Examiner’s mark-up of Fig. 5 and Fig. 7 above), Wang teaches a semiconductor device 100, comprising: 
a semiconductor substrate 102 having a scribe lane (region comprising 108,130,132; annotated “scribe” in Fig. 7 above)) defined therein; 
a plurality of semiconductor chips 148 formed on an upper surface of the semiconductor substrate (see Fig. 7); 
at least one conductive structure 132 arranged on an upper surface of the semiconductor substrate, within the scribe lane thereof (see Fig. 7); a test pad 156 arranged on an upper surface of the scribe lane (see Fig. 7); and 
a fillet (shape of 132) arranged on at least one side surface of the conductive structure (see Fig. 5 and Fig. 7), the fillet configured to induce a cut line which spreads along the scribe lane, through a central portion of the conductive structure, wherein the fillet is arranged on opposite side surfaces of the test pad (see annotated Fig. 7 above).
The recited “configured to induce a cut line which spreads along the scribe lane, through a central portion of the conductive structure.” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having a semiconductor substrate having a scribe lane defined therein; a plurality of semiconductor chips formed on an upper surface of the semiconductor substrate; at least one conductive structure arranged on an upper surface of the semiconductor substrate, within the scribe lane thereof; and a fillet arranged on at least one side 
Regarding claim 2, refer to the figures cited above, Wang teaches the fillet (annotated “fillet” in Fig. 5 above) is arranged on the side surface of the conductive structure (ex. side furthest from 108) on the cut line 108 (see figures cited above).
Regarding claim 3, refer to the figures cited above, Wang teaches the fillet (annotated “filet” in Fig. 5 above) comprises: a lower surface (annotated ”lower” in Fig. 5) contacting the scribe lane (portion 108; see Fig. 5); 
a side surface (annotated “side” in Fig. 5 above) extended from the lower surface to make contact with the side surface of the conductive structure; and 
a slant upper surface (annotated “slant” in Fig. 5 above) connected between the lower surface and the side surface.
Regarding claim 6, refer to the figures cited above, Wang teaches the fillet (annotated “fillet” in Fig. 5 above) is arranged on the side surface of the conductive structure 132 on the cut line 144 (see figures cited above). 
Regarding claim 7, refer to the figures cited above, Wang teaches the fillet (annotated “fillet” in Fig. 5 above) is arranged on an entire side surface of the conductive structure 132 (see figures cited above).
Regarding claim 9, refer to the figures cited above, Wang teaches a receiving groove 115 for receiving the fillet (annotated “fillet” in Fig. 5 above) is formed on the scribe lane (annotated “scribe” in Fig. 5 above).

Allowable Subject Matter
2.	Claims 4-5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed based on their amendment.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 3 or (ii) claim 4 and intervening claim 3 are fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, the side surface of the fillet has an upper end substantially coplanar with the side surface of the conductive structure.
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 3 or (ii) claim 5 and intervening claim 3 are fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the side surface of the fillet has an upper end that is lower than the side surface of the conductive structure.
Claim 8 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 8 is fully incorporated into the base claim 1.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, the fillet comprises an insulating material.
Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 9 or (ii) claim 10 and intervening claim 9 are fully incorporated into the base claim 1.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, the receiving groove has a width that is at least as large as a width of the scribe lane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895